Citation Nr: 0310520	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-12 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Jackson, Mississippi.  
In December 2002, the veteran was afforded a personal hearing 
before the undersigned, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c).  A 
transcript of the hearing is associated with the claims 
folder.  


REMAND

The veteran asserts that he currently suffers from PTSD as a 
result of his experiences (stressors) in service.  
Alternatively, he claims that his diagnosed major depressive 
disorder with psychotic features had its onset during his 
military service or was otherwise caused by his experiences 
in service.  He maintains that his long history of alcohol 
abuse and dependence was a subconscious attempt to medicate 
his psychiatric disability.

On review, the record shows that the veteran filed a claim 
for service connection for PTSD in June 1988, and that the 
claim was denied in a July 1989 rating action.  The RO found 
there was no evidence that the veteran had been diagnosed as 
having PTSD.  Notice of the rating decision was mailed to the 
veteran in August 1989.  While a notice of disagreement was 
filed with respect to the July 1989 rating action, there is 
no evidence, nor is it contended, that the veteran filed a 
timely substantive appeal.  The July 1989 rating action that 
denied entitlement to service connection for PTSD therefore 
became final a year after mailing of notification to him of 
the decision.  38 C.F.R. §§  3.104, 20.302, 20.1103 (2002).

The veteran filed another claim for service connection for 
PTSD in January 1999.  By a rating action dated in August 
1999, the RO denied entitlement to service connection for 
PTSD.  The denial was based on the conclusion that the 
veteran had failed to submit evidence of a current diagnosis 
of PTSD.  No finding was made as to whether new and material 
evidence had been submitted to reopen the claim.  38 C.F.R. § 
3.156 (2002).  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. 
Brown, 8 Vet.App. 1 (1995).  However, the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for PTSD cannot be considered by 
the Board at this time.  Such a determination must be made by 
the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) (DAV) (holding that it is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is accomplished).

With respect the claim of entitlement to service connection 
for an acquired psychiatric disorder, the Board notes that 
the veteran was afforded a VA psychiatric examination in July 
1999.  The report of that examination is inadequate.  The 
examiner failed to discuss whether or not the veteran's major 
depression with psychotic features is etiologically related 
to his military service.  The Board also observes that the 
veteran's claims folder does not appear to have been present 
at the time of his July 1999 psychiatric evaluation.  
Specifically, the examiner reported that the claims file had 
not been available for review prior to the examination.  
There is no indication that such a review was subsequently 
accomplished.

The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
citing Green v. Derwinski, 1 Vet.App. 121 (1991).  The 
veteran should therefore be afforded another VA psychiatric 
examination to determine the etiology of any current 
psychiatric disorder.  In so doing, his claims folder, to 
include all records reflecting recent medical treatment must 
be made available to the examiner for review prior to the 
examination.

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence and 
cure procedural defects without remanding a case back to the 
RO.  See 67 Fed. Reg. 3099 (January 23, 2002)(presently 
codified in part at 38 C.F.R. §§ 19.9, 19.31 (2002)).  During 
the December 2002 hearing on appeal, this practice of 
evidentiary development at the Board was discussed, with the 
understanding that if further development was required in 
this case, it would be conducted by the Board.  However, in 
light of the decision of the Federal Circuit Court of 
Appeals, discussed below, the RO is once again required to 
assume responsibility for all evidentiary development in this 
case.

Subsequent to the December 2002 hearing, in Disabled American 
Veterans v. Secretary of Veterans Affairs, supra, (DAV), the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulatory provision in 38 C.F.R. § 19.9 that 
allowed the Board to develop evidence on a claim.  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because it allows the Board to obtain or accept new evidence 
without obtaining the appellant's waiver of initial RO 
consideration.  The Federal Circuit found that this was 
contrary to 38 U.S.C.A. § 7104(a) (West 2002) because the 
Board is "primarily an appellate tribunal" that decides 
appeals from denial of veterans benefits, and that this 
regulation denied appellants one review on appeal to the 
Secretary.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board to provide 
claimants with notice required by 38 U.S.C.A. § 5103(a) (West 
2002), and give claimants 30-days to respond.  The Federal 
Circuit found that the 30-day requirement was contrary to 
38 U.S.C.A. § 5103(b), which provides claimants one year to 
submit evidence.  See 38 U.S.C.A. § 5103(b).

Given the Federal Circuit's invalidation of 38 C.F.R. 
§ 19.9(a)(2), the Board must now remand cases back to the RO 
when it decides that additional development is necessary, 
unless it needs to clarify procedural matters, or consider 
law, regulations, or court decisions not considered by the 
RO, or consider independent medical opinions.  

In light of DAV and the mandates of the VCAA, this appeal 
must be remanded to the RO.  The Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to the veteran.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his psychiatric condition since service 
discharge.  After securing any necessary 
releases, the RO should attempt to obtain 
a copy of all indicated records and 
permanently associate them with the 
claims file.  In this regard, if records 
of the veteran's group therapy at Pine 
Belt Mental Health are maintained, these 
records should be obtained for 
association with the claims file.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the Tuscaloosa VA 
Medical Center (VAMC), Jackson VAMC, and 
Northern Louisiana VAMC since December 
2000.  Once obtained, all records must be 
associated with the claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above development, 
the RO should schedule the veteran for a VA 
examination by a psychiatrist to determine 
the nature, extent and etiology of any 
currently present psychiatric disability.  
The veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available to 
and reviewed by the examiner.  Any necessary 
testing should be conducted.  

Based upon the examination results and a 
review of the claims folders, the examiner 
should for each currently present acquired 
psychiatric disorder provide an opinion as to 
whether it is at least as likely as not that 
the disorder had its onset in service or is 
etiologically related to the veteran's active 
military service.  If any psychosis is 
identified, the examiner should identify 
whether is the psychosis was manifest to a 
degree of 10 percent disabling within one (1) 
year of service discharge.  In so deciding, 
the examiner should be asked to address the 
veteran's allegation that his long history of 
alcohol abuse and dependence was a means of 
self-medication that masked any underlying 
psychiatric disability.  If it is impossible 
to answer any of these medical questions 
without resort to speculation, this should be 
explained.  The rationale for all opinions 
expressed must be provided.

5.  Following completion of the foregoing, 
the RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, has been 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) have been fully 
complied with and satisfied.

6.  When the above development has been 
completed, the RO should a) adjudicate the 
claim of whether new and material evidence 
has been submitted to reopen the claim of 
service connection for PTSD; and b) re-
adjudicate the claim of entitlement to an 
acquired psychiatric disability, to include 
major depression with psychotic features.  

7.  If any benefit currently sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC should contain citation to all 
relevant regulatory provisions, to include 
appropriate discussion and references for 
submitting new and material evidence to 
reopen a claim.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  





	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


